Citation Nr: 1334706	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  For the period prior to January 28, 2008, entitlement to a compensable initial disability rating for allergic rhinitis with sinusitis.

3.  For the period beginning on January 28, 2008, entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis with sinusitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis.

5.  Entitlement to an additional compensable disability rating for radiculopathy of the bilateral upper extremities, as secondary to cervical spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	State of Vermont Office of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1994, January 2005 to June 2006, and May 2008 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO located in White River Junction, Vermont.

An October 2008 rating decision granted a higher initial rating of 10 percent for the Veteran's allergic rhinitis with sinusitis, effective January 28, 2008.  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

On his February 2010 Form 9 appeal, the Veteran requested a Travel Board hearing.  The day of the May 2010 Board hearing, the Veteran, by way of his representative, submitted a withdrawal of his Board hearing request in writing.  Based thereon, the Veteran's request for a Board hearing is considered withdrawn.

In September 2011 and January 2013, the Board remanded the Veteran's claims for further development.  Such development has been completed and evidence of that action has been associated with the claims file; these matters are returned to the Board for further review.

The Veteran has never alleged that the disabilities at issue herein have rendered him unemployable.  In April 2010, during the pendency of this claim, however, the Veteran filed a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  In a January 2012 rating decision, the Veteran was was assigned a 100 percent service-connected disability rating, effective from February 2010, a date preceding his April 2010 claim for a TDIU.  In February 2012, the RO deferred the TDIU claim pending the adjudication of this appeal.  As such, the Board finds no basis upon which to include a TDIU claim as part and parcel to the current claim, and no reason to additionally refer that claim to the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran is not shown to have had a current plantar fasciitis disability of the left or right foot.

2.  For the entire period on appeal, the Veteran's allergic rhinitis with sinusitis is manifested by more than six non-incapacitating episodes per year, characterized by headaches and pain, but not purulent discharge or crusting; the Veteran is not shown to have nasal polyps, to have undergone surgical treatment, or to have near-continuous symptomatology.

3.  For the entire period on appeal, the Veteran's cervical spine degenerative arthritis is manifested by symptoms of pain and painful motion, with forward flexion limited to 25 to 30 degrees, and by x-ray findings of arthritis; there was no evidence of ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

4.  There is not an approximate balance of evidence as to whether the Veteran has neurologic abnormalities associated with his degenerative arthritis of the cervical spine.


CONCLUSIONS OF LAW

1.  Plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  For the entire period on appeal, the criteria for a 30 percent disability rating, but no more, for allergic rhinitis with sinusitis have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6522-6510 (2013).

3.  For the entire period on appeal, the criteria for a 20 percent disability rating, but no more, for cervical spine degenerative arthritis have been met or approximated.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

4.  A separate rating for neurologic manifestations of the Veteran's cervical spine is not warranted.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242, Note 1 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for plantar fasciitis and for higher initial ratings for allergic rhinitis with sinusitis and degenerative arthritis of the cervical spine (and any related upper extremity radiculopathy), VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

With regard to all of the Veteran's claims, the Board finds that VA's duty to notify has been satisfied.  The RO sent a June 2006 VCAA notice letter to the Veteran regarding his plantar fasciitis claim, and a January 2008 VCAA letter regarding his allergic rhinitis rating claim.  Subsequently, pursuant to the Board's September 2011 remand, the RO sent September 2011 and November 2011 VCAA letters to the Veteran (first to his address of record in Indiana, and later to an Enosburg, Vermont address that he provided to the RO by telephone) explaining the types of evidence necessary to substantiate his claims, which evidence the Veteran may submit, and which evidence VA would obtain.  The September 2011 and November 2011 notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Subsequently, in November 2012, the Veteran's representative sent correspondence noting that his last known address for the Veteran was his Essex Junction, Vermont address.  Therefore, pursuant to the Board's January 2013 remand directive, in February 2013, the RO sent a copy of the November 2011 notice letter to the Veteran's Essex Junction address.  Therefore, the Board finds that VA's duty to notify has been satisfied, and that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board adds that all of the Veteran's claims were readjudicated by way of October 2012 and June 2013 Supplemental Statements of the Case (SSOCs), so that any issue as to the timeliness of the September 2011, November 2011, and February 2013 notices is moot.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claim.  In this regard, pursuant to the Board's September 2011 remand directive, September 2011 and November 2011 notice letters were sent to the Veteran requesting that he identify any outstanding VA or private treatment records relating to his claims, and that he submit the appropriate Forms 21-4142 so that any such private treatment records could be obtained.  The Veteran did not respond.  Pursuant to a January 2013 Board remand directive, in February 2013, a copy of the November 2011 notice was sent to the Veteran's Essex Junction address, but the Veteran still did not respond.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The Veteran was provided with VA examinations in August 2006 (general) and March 2008 (allergic rhinitis).  The Board also acknowledges that a March 2008 VA examination for traumatic brain injury (TBI) noted diagnosed neck arthritis and addressed his neurological symptoms.  The September 2011 Board remand directed that the Veteran be provided with new VA examinations relating to all of his claims, and that a notice letter be sent to the Veteran explaining that efforts were being made to schedule examinations.  Pursuant to the Board's remand directive, in January 2012, the AMC sent a notice to the Veteran at his Enosburg, Vermont address (which address the Veteran had reported by telephone) that the RO would be scheduling VA examinations.  Later in January 2012, the Vermont VA facility contacted the Veteran by telephone regarding scheduling the examinations, and the Veteran stated that he was still in Indiana and trying to get to Vermont but was having transportation issues and did not know when he would be able to get there.  Therefore, the scheduled VA examinations were canceled.  

In February 2012, the AMC spoke with the Veteran by telephone and offered to schedule the examinations in Indianapolis.  A notation in the contact note reflects that the Veteran appeared not to have a permanent home.  Subsequently, in February 2012, a notice was sent to the Veteran at his Indiana address that VA examinations were scheduled at the Indianapolis, Indiana VA facility for March 2012.  The Veteran failed to report.  

In November 2012, the Veteran's representative notified the RO that the Veteran's most recent address of record with the representative was his prior Essex Junction, Vermont address, and the representative requested that another attempt be made to schedule the Veteran for VA examinations using that address.  Therefore, in January 2013, the Board remanded the Veteran's claims and directed that the Veteran be afforded another opportunity for VA examinations at the Vermont VA medical center, and that notices of the examinations be sent to both of the Veteran's Vermont addresses (in Essex Junction and Enosburg).  Pursuant to the Board's remand directives, in April 2013, notices were sent to both Vermont addresses in Essex Junction and Enosburg requesting that the Veteran please contact the VA medical center in White River Junction to arrange for his VA examinations.  Both letters were returned as undeliverable, but because the Enosburg address mistakenly did not include the street number, another notice was sent in May 2013.  No response was received.  The Board also acknowledges that several attempts were made by the White River Junction facility and the AMC in April 2013 and May 

2013 to contact the Veteran by the telephone numbers of record, but their attempts were not successful.  either the answering machine belonged to another person or was full.  was unable to reach the Veteran by telephone.  A May 2013 note by the AMC reflects that they too tried to contact the Veteran by telephone, but they were unsuccessful.  Also, a May 2013 request was also sent to the Veteran for his current address and telephone number.  Subsequently, in May 2013, the Veteran provided a new address in Bloomington, Indiana.  A May 2013 notice was sent to the Veteran at the new Bloomington, Indiana address regarding scheduled VA examinations at the Richard L. Roudebush VA medical center in Indiana for June 2013.  The Veteran failed to appear.

As shown above, the RO/AMC and VA medical center have made repeated, Herculean efforts to contact the Veteran and to schedule him for VA examinations in Vermont and Indiana.  Still, the Veteran has failed to report, most recently in June 2013 and without having shown or even asserted any good cause.  Therefore, the Board will decide the Veteran's claims based on the evidence of record.  See 38 C.F.R. § 3.655(a) (2013); Turk v. Peake, 21 Vet. App. 565 (2008) (initial rating claim decided based on evidence of record where the veteran failed to appear for a scheduled VA examination without good cause).

In this particular case, the Board is sympathetic to the fact that the Veteran appears to have moved between Vermont and Indiana without any permanent residence.  At the same time, however, the RO/AMC has made exhaustive efforts to locate the Veteran and schedule him for VA examinations relating to his claims, and there is no indication in the claims file that another attempt to schedule VA examinations would be effectual.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.



II. Analysis

A.  Plantar Fasciitis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from August 1987 to May 1994, January 2005 to June 2006, and May 2008 to February 2010.  He claims that he has bilateral plantar fasciitis that is related to his active service.  

An enlistment examination report for the National Guard dated around 2004 or 2005 (the Veteran was noted as age 42) reflects that physical examination of the Veteran's feet was normal, and it was specifically noted that his arch was normal.

The Veteran's June 2006 Report of Medical Assessment (around the end of his second period of active service) reflects that he reported that he had bilateral plantar fasciitis.

Shortly thereafter, an August 2006 VA examination report (prepared between the Veteran's second and third periods of active duty) reflects that the examiner noted that the Veteran had no current complaints of plantar fasciitis, there was no evidence of such on physical examination, and that his plantar fasciitis had resolved.

A June 2009 service treatment record reflects that the Veteran reported that he had plantar fasciitis since 2005 but that he never reported it to anyone because he had other important medical issues.  A July 2009 service podiatry record reflects that plantar fasciitis was diagnosed, and the Veteran was prescribed arch supports.

As shown above, the only medical evidence of record of diagnosed plantar fasciitis is the July 2009 service podiatry record, albeit the Board acknowledges the Veteran's self-reports, discussed below.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of plantar fasciitis, the Veteran's claim for service connection for such may not be granted.  See id.

The Board acknowledges that the Veteran's service personnel records reflect that he served as a health care specialist.  Even so, the Veteran has not been shown to have the particular education, training, or experience to diagnose plantar fasciitis, which requires certain medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2013).  Moreover, the Board finds that plantar fasciitis is not a condition otherwise capable of lay observation.

Therefore, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current plantar fasciitis condition that is related to his active service; therefore, service connection for plantar fasciitis is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Allergic Rhinitis with Sinusitis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's allergic rhinitis with sinusitis is currently assigned a noncompensable disability rating under Diagnostic Code 6522 prior to January 28, 2008, and a 10 percent disability rating under Diagnostic Code 6522-6510 thereafter.  See 38 C.F.R. § 4.97 (2013).  The Veteran seeks higher initial ratings.  

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  38 C.F.R. § 4.27.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id. Diagnostic Code 6510 is for parasinusitis, chronic, and Diagnostic Code 6522 is for allergic or vasomotor rhinitis.

The criteria addressing sinusitis is found in a general rating formula under 38 C.F.R. § 4.97, and includes DCs 6510 through 6514.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for polyps.  38 C.F.R. § 4.97.

A June 2006 post-deployment health assessment reflects that the Veteran reported having experienced at that time or at some time during his deployment a runny nose and headaches.

An August 2006 VA general examination report reflects the Veteran complained of sinus headaches, for which he used anti-histamines and Sudafed.  he reported being more susceptible to allergic rhinitis since his service in Iraq.  He reported no drainage, just pressure and pain.  he reported that three to seven days a week, he developed sinus pain and headaches.  He reported using over-the-counter medications for treatment.  It was noted that he was treated with a Z-pak apparently in October 2005 (transcribed as 2006).  A diagnosis of recurrent allergic rhinitis with occasional sinusitis was recorded.

An August 2006 VA treatment record reflects that the Veteran complained of sinus headaches, and a history of sinus difficulties since Iraq was noted.  Physical examination revealed sinusitis, and erythromycin was prescribed.

A December 2006 post-deployment health reassessment reflects the Veteran reported headaches.

A February 2007 VA treatment record reflects diagnosed sinus congestion, and that decongestant and allergy medication was prescribed.

An August 2007 VA treatment record reflects the Veteran brought a list of multiple complaints, including sinus problems, and "probable sinus surgery."  Physical examination revealed a cracked molar.  Diagnoses of a cracked molar, noted as likely aggravating, if not causing, his headaches, as well as a history of sinus trouble, were recorded. 

A March 2008 VA examination (sinuses) report reflects the Veteran reported intermittent blocking of his nares, mostly at night.  He acknowledged that he had a history of fracturing his nose several times.  It was noted that the Veteran was taking Sudafed, and sometimes using over-the-counter nasal spray, for treatment.  No history of chronic sinusitis was specifically noted, although a history of sinus infections over "the past several years" was acknowledged.  It was noted that he had no incapacitating episodes, and that there was no significant effect of this condition on his activities of daily living or occupational functioning.  Physical examination revealed no nasal polyps or signs of bacterial rhinitis, except that an obstruction of the right naris was noted as related to a deviated septum.  It was noted that a January 2008 CT of the sinuses was negative.  A diagnosis of allergic rhinitis was recorded.

Another March 2008 VA examination report (spine/TBI) reflects that the Veteran reported experiencing mild chronic daily headaches, which become more severe with sinus congestion three to four times per week.  He reported taking Motrin, Tylenol, over-the-counter decongestants, and caffeine for treatment.  It was noted that he had no specific diagnosis for his headaches, but that he had been treated for "sinus headaches" in service.  It was noted that he was being followed for chronic headaches.  A diagnosis of sinus headaches was recorded.

A May 2008 VA treatment record reflects that the Veteran complained of sinus trouble, and it was noted that his chronic headaches might relate to dental problems.

A May 2008 VA evaluation for traumatic brain injury (TBI) reflects that the Veteran reported symptoms of severe headaches.  He also reported foul smells, which was noted as consistent with prolonged sinus disease.

A June 2008 VA neurology assessment record reflects the Veteran's history of sinus infections in service treated with a Z-pak, Motrin, Tylenol, and caffeine.  The Veteran reported that when he returned from active duty in 2006, he was experiencing daily mild headaches, but that they worsened and he thought it was a sinus problem.  The neurologist noted that a TBI was possible.  A diagnosis of rebound headaches (medication overuse) and post-traumatic migraine headaches was recorded.

The Board also acknowledges that several VA treatment records note that the Veteran had a history of headaches and nasal congestion.  See, e.g., December 2007, March 2010.

As noted above, for the period prior to January 28, 2008, the RO rated the Veteran's allergic rhinitis with sinusitis under Diagnostic Code 6522.  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

As noted above, Diagnostic Code 6522 provides a 10 percent rating for greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side, neither of which is shown in the evidence of record.  A 30 percent rating is provided for polyps, which are also not shown in any of the evidence of record.  38 C.F.R. § 4.97.

Therefore, the Board finds that it would be more appropriate to rate the Veteran's allergic sinusitis with rhinitis for the entire period on appeal under the general rating formula for sinusitis (Diagnostic Code 6522-6510).  In light of all of the above evidence of record, the Board finds that the Veteran's allergic rhinitis with sinusitis disability picture more nearly approximates the criteria for a 30 percent rating, but certainly no more, under the general formula for rating sinusitis for the entire period on appeal, which provides a 30 percent rating for more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As shown above, the Veteran has reported experiencing headaches and pain relating to his allergic rhinitis with sinusitis several times per week, albeit no purulent discharge or crusting.  The August 2006 VA examination report reflects he reported that he experienced sinus pain and headaches three to seven days a week.  The Board acknowledges that the focus of the Veteran's treatment in his more recent VA treatment records appears to be on his mental health and certain other significant health matters, such that although there is not much documentation in his most recent VA treatment records of his sinus troubles, the Board finds in this particular case that at this juncture, this is not indicative of an improvement in the Veteran's condition so as to warrant a lesser rating for this later period.  A higher rating is not warranted under the general rating formula, as the Veteran has not been shown to have undergone radical surgery with chronic osteomyelitis, or to have undergone repeated surgeries followed by near constant sinusitis with headaches, pain, tenderness, and purulent discharge or crusting.

The Board adds that an October 2008 rating decision separately granted service connection for post-traumatic headaches, claimed as a TBI, and assigned a noncompensable rating, effective January 23, 2008.  The October 2008 rating decision reflects that a noncompensable rating was assigned because the Veteran's compensation for his allergic rhinitis with sinusitis already took into account his symptoms of headaches.  Therefore, the Board notes that the increased rating granted herein for the Veteran's rhinitis or sinus headaches does not constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013).

The Board acknowledges that the August 2006 and March 2008 VA examination reports did not note the effect, if any, of the Veteran's allergic rhinitis with sinusitis disability on his occupational functioning.  The Board notes again, however, that the Veteran failed to appear to several scheduled VA examinations, and the Board must therefore rate his disability based on the evidence of record, and there is no indication in the claims file that the Veteran's allergic rhinitis with sinusitis has affected his ability to work (albeit it appears that he may be unemployed due to other conditions).  See 38 C.F.R. § 3.655 (2013).

The Board has considered whether referral for an extraschedular rating is appropriate.  See 38 C.F.R. § 3.321(b)(1); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected allergic rhinitis with sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, including frequent sinus headaches and pain, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Therefore, in summary, the Board finds that a 30 percent disability rating is warranted for the Veteran's allergic rhinitis with sinusitis for the entire period on appeal, and the preponderance of the evidence is against assigning a higher rating; the benefit of the doubt rule is not for application.

C.  Cervical Spine/Neurologic Abnormalities

The Veteran's degenerative arthritis of the cervical spine is currently rated as 10 percent disabling under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks a higher initial rating.

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  

With regard to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2013).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

An August 2006 VA treatment record reflects the Veteran complained of neck spasms.

An August 2006 VA general examination report reflects the Veteran's history of a HUMVEE accident in service in March 2006 in Iraq.  The Veteran reported that weekly flare-ups of pain generally limited his range of neck extension, flexion, and rotation to 30 degrees.  Physical examination revealed marked paraspinal muscle spasm into the trapezius muscle.  Range of motion testing (active, passive, and after three repetitions) revealed flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 20 degrees, right lateral flexion to 40 degrees, left rotation to 50 degrees, and right rotation to 80 degrees.  The Veteran reported that during flare ups of pain, range of flexion, extension, and rotation were all limited to about 30 degrees.  Upper extremity deep tendon reflexes were 2+, muscle strength was 5/5, the neurovascular bundle was noted as normal, Sensory examination of the upper extremities was intact to vibration, light touch, and position sense.  Pain in the C6-7 area was noted.  A diagnosis of mild degenerative arthritis of the cervical spine was recorded.  The examiner noted that with regard to the effect of the Veteran's cervical spine disability on his occupational functioning, the Veteran was presently not working (but not intending to attribute his not working to his cervical spine disability, as the examiner noted that the effect on his daily activities was none, and that the Veteran's left knee condition would limit his ability to do manual labor).

A November 2006 VA orthopedic treatment record reflects the Veteran complained of left arm numbness since his HUMVEE rolled over in service (in March 2006).  Right shoulder pain was also noted.  Physical examination revealed a satisfactory gait, and satisfactory range of motion of the cervical spine in all planes, with extension to 25 degrees.  Axial compression and Spurling's tests were negative.  Upper extremity deep tendon reflexes were 2+, muscle strength was 5/5.  A mildly positive Tinel's sign of the ulnar nerve at the left elbow was noted.  X-rays of the cervical spine revealed mild degenerative changes.  Diagnoses of complaint of paresthesias of the left forearm, little finger, ring finger, and long finger, in an ulnar nerve type distribution, and mild cervical spondylosis, were recorded.  He was referred for EMG and nerve conduction studies.

A December 2006 post-deployment health reassessment reflects the Veteran reported numbness or tingling in his hands and feet.

A July 2007 private orthopedic evaluation record from Dr. J.A. reflects that the Veteran reported, among other things, neck and shoulder problems as well as numbness of certain fingers on his right hand.  Physical examination of the cervical spine revealed loss of cervical lordosis, but that it was otherwise normal, and x-rays were noted as normal.  Findings of subdislocation of the ulnar nerve at the elbow (which elbow was not noted) were also noted.  A diagnosis of cervical strain, chronic, was recorded.

An August 2007 VA treatment record reflects the Veteran brought a list of multiple complaints, including arthritis, as well as muscle spasms in his neck.  Physical examination revealed sensation was grossly within normal limits, motor function was 5/5, and deep tendon reflexes were 2+.  No diagnosed neck or neurological condition of the upper extremities was recorded.

A March 2008 VA urgent care record reflects the Veteran complained of right forearm cramping and coldness for five days.  A diagnosis of unclear etiology - seems to have diminished arterial supply to his right arm, most likely etiology some internal swelling relating to his right shoulder pathology impinging on an artery, was recorded.

A March 2008 spine/TBI VA examination report reflects that the Veteran reported experiencing weakness of the right arm and grip related to spasms in his neck, and also that recently an orthopedic specialist diagnosed him with a right shoulder condition as well as a neurological problem  It was noted that he was being followed for chronic neck pain with degenerative changes, and painful spasms of the mid-thoracic spine associated with intermittent numbness of the right arm and pain and numbness to the right hand.  Physical examination of the upper extremities revealed motor function of 5/5, deep tendon reflexes were trace, and sensory function was intact to pinprick, light touch, position, and vibration.  Diagnoses of arthritis of the neck, and right shoulder/right arm spasms with associated numbness in the right hand, were recorded.

A March 2008 private orthopedic record from an orthopedic specialty center (associated with the service treatment records) reflects that the Veteran complained of neck pain radiating down his right arm, with weakness down his right forearm.  Diagnoses neck pain with radiation down arm, possible disc or osteoarthritis of his neck or fracture needing further evaluation, was recorded.`

A May 2008 VA evaluation for traumatic brain injury (TBI) reflects that the Veteran reported symptoms of neck pain and numbness or tingling in some areas (although his upper extremities were not specified).  Range of motion testing revealed a "mild reduction in extension."

An April 2008 private treatment record from the Spine Institute of New England (associated with the service treatment records) reflects the Veteran complained of neck pain, shoulder pain, and right upper extremity pain.  The physician opined that in addition to the Veteran's shoulder pathology, he appeared to have other problems contributing to his right upper extremity complaints, including cervical spondylosis, and the Veteran was referred for further electrophysiological testing.

An April 2008 VA MRI showed multilevel disc degeneration at C4-T1, stenosis of bilateral C4-5, C5-6 and C6-7 neural foramina, and a small left-sided disc herniation at C5-6.  An associated May 2008 VA treatment record reflects diagnosed neck pain.

A May 2008 evaluation for traumatic brain injury (TBI) reflects that the Veteran reported symptoms of neck pain, as well as numbness or tingling in some areas (although his upper extremities were not specified).  Range of motion testing revealed a "mild reduction in extension."

A June 2008 VA neurology assessment record reflects that physical examination revealed intact motor function, sensory examination was intact to position and vibration, and deep tendon reflexes were positive for the upper extremities.  No diagnosis of any upper extremity condition was recorded.

A June 2008 private EMG/nerve conduction study report (referenced in a June 2008 VA record, and also included in the service treatment records) reflects an impression of a moderate right thoracic outlet syndrome affecting the lower elements of the brachial plexus, as well as a labral injury resulting in abrupt compression of the neurovascular elements of the right upper extremity with certain arm positions.

A July 2008 service radiology report shows an impression including mild cervical spine degenerative disc disease.

An August 2008 service medical record reflects that the Veteran was referred for neurological evaluation.  It was noted that he presented with right hand numbness/tingling, and the recent EMG showed thoracic outlet syndrome.  A later August 2008 service neurology record (Walter Reed), however, reflects that nerve conduction studies were performed and thoracic outlet syndrome was unlikely.

A February 2009 service MRI report reflects findings including stenosis, neural foraminal narrowing, and disc bulges at C5-6 and C6-7.

An April 2009 service treatment record reflects that the Veteran complained of neck and shoulder pain, with radiation into his triceps and forearms.  Sensory examination revealed mild tingling sensation on the Veteran's right shoulder/upper arm.  It was noted that he was presently a physical therapy patient for his shoulders.  A diagnosis of neck pain with radiculitis, primarily shoulders and right upper extremity, was recorded.

An April 2009 service EMG and nerve conduction study reflects an impression of cannot rule-out C6-7 radiculopathy on both sides, if any it would be mild.

A June 23, 2009 service physical therapy record reflects that the Veteran reported a worsening of his symptoms, including neck pain and decreased range of motion.  Range of motion testing revealed forward flexion to 25 degrees, extension to 35 degrees, lateral flexion to 20 degrees bilaterally, left rotation to 55 degrees, and right rotation to 25 degrees.  A diagnosis of cervical pain with degenerative disc disease was recorded.

A July 2009 service orthopedic evaluation report (for a medical evaluation board) reflects that the Veteran's recent x-rays, MRI, EMG/nerve conductions studies, and other records were reviewed, and diagnoses of cervicalgia, cervical spondylosis, and C6-7 radiculitis, were recorded.  See also September 2009 Physical Evaluation Board.

A December 2009 VA medical center telephone note reflects that the Veteran called and reported experiencing right arm numbness.

A June 2010 VA social work note reflects that the Veteran reported experiencing possible neuropathy because he felt his arms were cold and had an occasional loss of feeling in his hands.

In light of the above, the Board finds that under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has been shown to meet the criteria for a higher, 20 percent rating based on the fact that cervical forward flexion has been shown to be limited to 25 to 30 degrees.  The Board finds, however, that a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted, as there is no evidence of forward flexion of the cervical spine of 15 degrees or less, or of any ankylosis.  

The Board finds that the Veteran would not be entitled to a higher rating under the Formula for Rating IVDS, as he has not been shown to have IVDS, and even if he did, he has not been shown to have experienced incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of at least 4 weeks but less than 6 weeks per 12-month period so as to even meet the criteria for a higher 40 percent rating under that formula.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of neck pain.  The Board finds, however, that pain or painful motion is already contemplated by the currently assigned 20 percent rating.  In addition, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  Therefore, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of the 20 percent rating under Deluca.

The Board has considered whether the Veteran may be entitled to a separate rating for neurological abnormalities caused by his cervical spine disability for the entire period on appeal.  The Board notes, however, that in light of all of the above conflicting evidence as to the pathology of the Veteran's upper extremity complaints, it is not entirely clear (so as to even bring the evidence into relative equipoise) as to whether the Veteran's upper extremity complaints are related to his cervical spine disability, his shoulders, his elbows, or other pathology.  As shown above, the July 2007 private orthopedic record shows findings of subdislocation of the ulnar nerve at the elbow.  The March 2008 VA urgent care clinician attributed the Veteran's complaints of right arm cramping and coldness to his right shoulder pathology impinging on an artery.  The March 2008 VA spine/TBI examination report shows diagnosed right shoulder/right arm spasms with associated numbness.  The June 2008 EMG/nerve conduction study report shows diagnosed moderate right thoracic outlet syndrome, and a labral (shoulder) injury resulting in abrupt compression of the neurovascular elements of the right upper extremity with certain arm positions.  The June 2008 VA neurology assessment shows no diagnosed condition of either upper extremity.  None of these records attribute the Veteran's neurological complaints to his service-connected cervical spine disability.  At the same time, the Board acknowledges that the July 2009 medical evaluation board records reflect diagnosed cervicalgia and C6-7 radiculitis, and noted pain radiating down from the Veteran's neck into his right upper extremity.  The Board emphasizes that, as noted in the VCAA section above, the RO/AMC has made exhaustive efforts to contact the Veteran and schedule him for a VA examination relating to his claim.  The Veteran, however, has failed to appear, and based thereon, the Board is left to decide the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2013).

As a final matter, while the Board acknowledges that the March 2008 VA examination report did not note the effect, if any, of the Veteran's cervical spine disability on the Veteran's occupational functioning, again, the Board emphasizes that the Veteran failed to appear to several more recently scheduled VA examinations, and the Board is therefore left to rate his disability based on the evidence of record, and there is no indication in the claims file that the Veteran's degenerative arthritis of the cervical spine has affected his ability to work (albeit it appears that he may be unemployed due to other conditions). See 38 C.F.R. § 3.655 (2013).

Therefore, the Board finds that the preponderance of the evidence is in favor of granting a 20 percent initial disability rating for the Veteran's degenerative arthritis of the cervical spine, but that a preponderance of the evidence is against assigning a separate rating for neurologic abnormalities associated with the cervical spine.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current rating is appropriate for the entire period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to extraschedular consideration, and the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's cervical spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, an extraschedular rating is not appropriate.

In summary, the Board concludes that a 20 percent disability rating for the Veteran's degenerative arthritis of the cervical spine is warranted, but a separate rating for neurologic abnormalities associated with the cervical spine is not warranted; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.

For the entire period on appeal, an initial disability rating of 30 percent for allergic rhinitis with sinusitis is granted.

For the entire period on appeal, an initial disability rating of 20 percent for cervical spine degenerative arthritis is granted.

Entitlement to an additional compensable disability rating for radiculopathy of the bilateral upper extremities, as secondary to cervical spine degenerative arthritis, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


